
	

114 HRES 390 IH: Recognizing July 28, 2015, as “World Hepatitis Day”.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 390
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mr. Honda (for himself, Ms. Bordallo, Mr. Dent, Mr. Meeks, Mrs. Napolitano, Mr. Rangel, Ms. Speier, Mr. Grijalva, Mr. Johnson of Georgia, Ms. Norton, Mr. Takano, Ms. Wilson of Florida, Ms. Jackson Lee, Ms. Clarke of New York, Ms. Kelly of Illinois, Ms. Judy Chu of California, and Mr. Fattah) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing July 28, 2015, as World Hepatitis Day.
	
	
 Whereas hepatitis B and hepatitis C, and the incidence of liver disease caused by these viruses, have become urgent problems of a global proportion;
 Whereas an estimated 350,000,000 people worldwide live with chronic hepatitis B, and an estimated 780,000 people worldwide die each year due to hepatitis B;
 Whereas an estimated 150,000,000 people worldwide are chronically infected with hepatitis C, and an estimated 500,000 people worldwide die each year due to a liver-related illness caused by hepatitis C;
 Whereas an estimated 1,000,000 people worldwide die each year due to liver failure or primary liver cancer resulting from a chronic infection of hepatitis;
 Whereas an estimated 5,300,000 people in the United States are infected with either hepatitis B or hepatitis C, including 1,400,000 people who are chronically infected with hepatitis B and 2,700,000 people who are chronically infected with hepatitis C;
 Whereas the Centers for Disease Control and Prevention (referred to in this preamble as CDC) estimated that there were 19,764 new hepatitis B infections and 29,718 new hepatitis C infections, respectively, in the United States in 2013;
 Whereas the CDC has found significant increases in the transmission of new hepatitis cases in the United States since 2010, including a 151 percent increase between 2010 and 2013 in new transmissions of hepatitis C in the United States;
 Whereas chronic viral hepatitis claims thousands of lives each year in the United States, with 19,368 deaths due to hepatitis C in the United States in 2013;
 Whereas, in 2014, $4,500,000,000 in Medicare funds were spent on hepatitis C treatments; Whereas a person who has become chronically infected with hepatitis B or hepatitis C may not have symptoms for up to 40 years after the initial infection occurred;
 Whereas African-Americans, Asian Americans, Pacific Islanders, Latinos, Native Americans, Alaska Natives, gay and bisexual men, and persons who inject drugs intravenously all have higher rates of chronic viral hepatitis infections in the United States than other groups of people;
 Whereas Asian Americans and Pacific Islanders bear the greatest burden of hepatitis B related deaths in the United States;
 Whereas hepatitis C is 10 times more infectious than human immunodeficiency virus (referred to in this preamble as HIV);
 Whereas hepatitis B is 50 to 100 times more infectious than HIV; Whereas an estimated 25 percent of people who live in the United States and are infected with HIV are also infected with hepatitis C;
 Whereas life expectancies for persons infected with HIV have increased with antiretroviral treatment, and liver disease, much of which is related to hepatitis B and hepatitis C infections, has become the most common cause of death among this population that is not related to acquired immune deficiency syndrome;
 Whereas, despite the fact that chronic viral hepatitis is the most common blood-borne infection in the United States, 65 percent of people living with hepatitis B and an estimated 75 percent of people living with hepatitis C are unaware of their infection;
 Whereas hepatitis B is preventable through vaccination, and both hepatitis B and hepatitis C are preventable with proper public health interventions, including programs that offer access to sterile injection equipment for people who inject drugs intravenously;
 Whereas effective and safe treatment is available for people living with hepatitis B and hepatitis C, including new curative treatments for hepatitis C; and
 Whereas the goals of World Hepatitis Day on July 28, 2015, are to— (1)highlight the global nature of chronic viral hepatitis epidemics;
 (2)recognize that hepatitis can be prevented and eliminated in part through a comprehensive public education and awareness campaign designed to identify those at risk for, and living with, hepatitis;
 (3)inform patients about new treatments that are available for hepatitis; and (4)help increase the length and quality of life for people diagnosed with chronic hepatitis B and hepatitis C infections: Now, therefore, be it
			
	
 That the House of Representatives— (1)recognizes World Hepatitis Day;
 (2)supports broad access to hepatitis B and hepatitis C treatments; (3)supports raising awareness of the risks and consequences of undiagnosed chronic hepatitis B and hepatitis C infections; and
 (4)calls for a robust governmental and public health response to protect the health of the approximately 5,000,000 people in the United States and 400,000,000 people worldwide who suffer from chronic viral hepatitis.
			
